UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-141568 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8468508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 North West Fourth Ring Road Yingu Mansion Suite 1708 Haidian District Beijing, People’s Republic of China 100190 (Address of principal executive offices, Zip Code) +86 10 82525361 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of each of the issuer’s classes of common equity, as of May 13, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4. CONTROLS AND PROCEDURES 45 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 45 ITEM 1A. RISK FACTORS 45 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 57 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 57 ITEM 4. RESERVE 58 ITEM 5. OTHER INFORMATION 58 ITEM 6. EXHIBITS 58 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 2 Condensed Consolidated Statements of Income and Comprehensive Income for the three and nine months ended March 31, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 1 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Notes receivable - Accounts receivable, net of allowance for doubtful accounts of $1,396,679 and$456,085, respectively Inventories Investment - Other receivables Prepayments Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Accounts receivable, net of allowance for doubtful accounts of $0 and $4,607, respectively - Deferred tax assets - Advances on equipment purchases Prepayments Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short term loans, banks $ $ - Accounts payable Customer deposits Other payables Other payables - shareholders Accrued liabilities Taxes payable Total current liabilities OTHER LIABILITIES Warrants liability Total liabilities Commitments and contingencies SHAREHOLDERS' EQUITY: Common stock, $0.001 par value, 74,000,000 shares authorized, 17,751,887 and 17,467,104 shares issued and outstanding as of March 31, 2011 and June 30, 2010, respectively Paid-in-capital Retained earnings Statutory reserves Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the three months ended For the nine months ended March 31, March 31, REVENUE Sales of concrete $ Manufacturing services Technical services Other Total revenue COST OF REVENUE Concrete Manufacturing services Technical services Other - - Total cost of revenue GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET Other subsidy income Realized gain from sales of marketable securities - - - Non-operating (expense), net ) Change in fair value of warrants liability ) ) Interest income Interest expense ) TOTAL OTHER INCOME (EXPENSE), NET ) INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAX NET INCOME DIVIDENDS AND ACCRETION ON REDEEMABLE CONVERTIBLE PREFERRED STOCK - - NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ COMPREHENSIVE INCOME: Other Comprehensive Income (Loss) $ Unrealized loss from marketable securities - ) - ) Foreign currency translation adjustment ) COMPREHENSIVE INCOME $ EARNINGS PER COMMON SHARE ALLOCATED TO COMMON SHAREHOLDERS Weighted average number of shares: Basic Diluted Earnings per share: Basic $ Diluted $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the nine months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation Stock-based compensation expense Deferred tax provision - Provision for (recovery) of allowance for doubtful accounts ) Change in fair value of warrants liability ) Loss realized from disposal of property, plant, and equipment - Realized gain on sale of marketable securities - ) Changes in operating assets and liabilities Accounts receivable ) ) Notes receivable ) Inventories ) Other receivables ) Prepayments ) ) Long term prepayment ) Accounts payable Customer deposits Other payables ) Accrued liabilities ) Taxes payable Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of marketable securities - Advances on equipment purchase - ) Proceeds from disposal of property, plant, and equipment - Purchase of property, plant and equipment ) ) Investment ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short term loan Payments on short term loan ) ) Rent payment to shareholder ) Restricted cash Proceeds from exercise of options - Proceeds from warrants exercised - Proceeds from issuance of common stock, net of offering costs - Preferred dividends paid - ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Organization and description of business China Advanced Construction Materials Group, Inc. (“China ACM” ) was incorporated in the State of Delaware on February 15, 2007. China ACM through its 100% owned subsidiaries and its variable interest entities (“VIEs”) (collectively, the “Company”), is engaged in producing general ready-mix concrete, customized mechanical refining concrete, and other concrete-related products that are mainly sold in the People’s Republic of China (“PRC”).China ACM has a wholly-owned subsidiary in the British Virgin Islands (“BVI-ACM”) which is a holding company with no operations.BVI-ACM has a wholly-owned foreign enterprise (“WOFE”) and the WOFE has contractual agreements with an entity which is considered a VIE. In March and April 2010, the VIE established five 100% owned subsidiaries in the PRC for consulting, concrete mixing and equipment rental services: (1) Beijing Heng Yuan Zheng Ke Technical Consulting Co., Ltd (“Heng Yuan Zheng Ke”), (2) Beijing Hong Sheng An Construction Materials Co., Ltd (“Hong Sheng An”), (3) Beijing Heng Tai Hong Sheng Construction Materials Co., Ltd (“Heng Tai”), (4) Da Tong Ao Hang Wei Ye Machinery, Equipment Rental Co., Ltd (“Da Tong”) and (5) Luan Xian Heng Xin Technology Co., Ltd (Heng Xin). Total registered capital for these five subsidiaries is approximately $2.1 million (RMB 14 million) and the purpose of these subsidiaries is to support the Company’s future growth. On September 20, 2010, China ACM established a 100% owned subsidiary, Advance Investment Holdings Co., Inc. (“AIH”) in the State of Nevada.AIH has no operations to date. Note 2 – Summary of significant accounting policies Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”).For interim financial information and with the instructions to Securities and Exchange Commission (“SEC”), Form 10-Q and Article 10 of SEC Regulation S-X and consistent with the accounting policies stated in the Company’s 2010 Annual Report on Form 10-K. Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended June 30, 2010, included in our Annual Report on Form 10-K filed with the SEC. The interim condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly our consolidated financial position as of March 31, 2011, and its consolidated results of operations and cash flows for the three and nine months ended March 31, 2011 and 2010. The results of operations for the three and nine months ended March 31, 2011 are not necessarily indicative of the results to be expected for future quarters or the full year. 5 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Principles of consolidation The unaudited condensed consolidated financial statements reflect the activities of the Company. All material intercompany transactions have been eliminated. [Missing Graphic Reference] In accordance with the US GAAP, VIEs are generally entities that lack sufficient equity to finance their activities without additional financial support from other parties or whose equity holders lack adequate decision making ability.All VIEs with which the Companyis involved must be evaluated to determine the primary beneficiary of the risks, rewards and the economic control of the VIE. The primary beneficiary is required to consolidatethe VIE for financial reporting purposes. Accounting Standards Codification (ASC) 810, addresses whether certain types of entities referred to as VIEs, should be consolidated in a company’s consolidated financial statements. Based upon a series of Contractual Arrangements, the Company determines that Beijing Xin Ao Concrete Group Co., Ltd. (“Xin Ao”) and its subsidiaries are VIEs subject to consolidation and that the Company is the primary beneficiary. Accordingly, the financial statements of Xin Ao and its subsidiaries are consolidated into the financial statements of the Company. The carrying amount of the VIEs’ assets and liabilities are as follows: March 31, 2011 June 30, 2010 Current assets $ $ Property, plant and equipment Other noncurrent assets Total assets Liabilities ) ) Intercompany payables* ) ) Total liabilities ) ) Net assets $ $ * Payables are eliminated upon consolidation. 6 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Use of estimates and assumptions The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. The significant estimates made in the preparation of the Company’s unaudited condensed consolidated financial statements relate to the assessment of the fair value of share-based payments, the collectability of accounts receivable, valuation allowance of deferred income taxes and useful lives of property, plant and equipment. Actual results could be materially different from those estimates, upon which the carrying values were based. Foreign currency translation The reporting currency of the Company is the U.S. dollar. The functional currency of China ACM, AIH, the WOFE and its VIEs is Chinese Renminbi (“RMB”) as their functional currency. In accordance with the FASB’s guidance on foreign currency translation, the Company’s results of operations and cash flows are translated at the average exchange rates during the period, assets and liabilities are translated at the exchange rates at the balance sheet dates, and equity is translated at historical exchange rates. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Asset and liability accounts at March 31, 2011 and June 30, 2010 were translated at RMB 6.55 and RMB 6.81 to $1.00, respectively. The average translation rates applied to the condensed consolidated statements of income and cash flows for nine months ended March 31, 2011 and 2010 were RMB 6.68 and RMB 6.84 to $1.00, respectively. Translation gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Gains and losses from foreign currency transactions are included in the results of operations. There were no material transaction gains or losses for the three and nine months ended March 31, 2011 and 2010. 7 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Revenue recognition The Company recognizes revenue when the following four criteria are met: Ÿ Persuasive evidence of an arrangement exists (the Company considers its sales contracts and technical service agreements to be pervasive evidence of an arrangement); Ÿ Delivery has occurred or services have been rendered; Ÿ The seller’s price to the buyer is fixed or determinable; and Ÿ Collectability of payment is reasonably assured. The Company sells its concrete products and provides concrete technical services primarily to major local construction companies. The agreements list all terms and conditions with the exception of delivery date and quantity, which are evidenced separately in purchase orders. The purchase price of products is fixed in the agreement and customers are not permitted to renegotiate after the contracts have been signed. The agreements include a cancellation clause if the Company or customers breach the contract terms specified in the agreement. The Company does not sell products to customers on a consignment basis. There is no right of return after the product has been injected into the location specified by the contract and accepted by the customer. The Company recognizes revenue when the goods and services are provided by the Company and are accepted by the customer. Sales revenue represents the invoiced value of goods, net of a value added tax (“VAT”). All of the Company’s concrete products that are sold in the PRC are subject to a Chinese VAT at the rate of 6% of the gross sales price. Due to the fact that the Company uses recycled raw materials to manufacture its products, the State Administration of Taxation in the PRC has granted the Company VAT tax exemption up to June 2011. The Company has applied for VAT tax exemption extension and expect to receive an additional 2-year extension. The VAT tax collected during the aforementioned period from the Company’s customers is retained by the Company and recorded as other subsidy income. 8 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Financial instruments The accounting standards regarding fair value of financial instruments and related fair value measurements define fair value, establish a three-level valuation hierarchy for disclosures of fair value measurement, and enhance disclosure requirements for fair value measures. The three levels are defined as follows: Ÿ Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Ÿ Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Ÿ Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. Warrants liability, receivables and current liabilities qualify as financial instruments.The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities are reasonable estimates of fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rates of interest. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The fair value of the warrants was determined using the Cox-Ross-Rubinstein (CRR) Binomial Model, as level 2 inputs, and recorded the change in earnings. As a result, the derivative liability is carried on the balance sheet at its fair value (see note 8). Stock-based compensation The Company records stock-based compensation expense pursuant to accounting standard regarding stock compensation which requires companies to measure compensation cost for stock-based employee compensation plans at fair value at the grant date and recognize the expense over the employee’s requisite service period. Under ASC Topic 718, the Company’s expected volatility assumption is based on the historical volatility of Company’s stock or the expected volatility of similar entities. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. 9 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Concentration of risk Major customers – For the three and nine months ended March 31, 2011 and 2010, no customer accounted for more than 10% of the company’s total sales.As of March 31, 2011 and June 30, 2010, no customer accounted for more than 10% of the company’s account receivable balance. Notes Receivable Notes receivable includes trade accounts due from customers where the customers’ banks have guaranteed the payment.The notes are non-interest bearing and normally paid within six months.The Company has the ability to submit request for payment to the customer’s bank earlier than the scheduled payment date, but will incur an interest charge and a processing fee.The Company had $1.4 million and $0 outstanding at March 31, 2011 and June 30, 2010, respectively. Accounts receivable During the normal course of business, the Company extends unsecured credit to its customers. Management reviews its accounts receivable each reporting period to determine if the allowance for doubtful accounts is adequate. An estimate for doubtful accounts is recorded when collection of the full amount is no longer probable.Known bad debts are written off against allowance for doubtful accounts when identified. The Company’s reserves are consistent with its historical experience and considered adequate by management. Investment During the nine months ended March 31, 2011, the Company entered into a one-year investment agreement with a financial investment company, whereby the Company may invest up to RMB 100,000,000.The financial investment company will then invest the Company’s funds in certain financial instruments including bonds, mortgage trust or mutual funds.The return on this investment is guaranteed at 7% per annum.The Company’s investment is not subject to market fluctuation; therefore, the Company will not experience gain or loss on its investment.However, the Company’s funds deposited with the financial investment company are not insured.For the nine months ended March 31, 2011, the Company invested a total of RMB 79,000,000 ($12,063,300).Investment income of RMB 1,918,500 (approximately $288,000) was recognized and included in the non-operating income. Accounting for long-lived assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. Management assesses the recoverability of the assets based on the undiscounted future cash flow the assets are expected to generate and recognize an impairment loss when estimated undiscounted future cash flow expected to result from the use of the asset plus net proceeds expected from disposition of the asset, if any, are less than the carrying value of the asset. When management identifies an impairment, the Company reduces the carrying amount of the asset to its estimated fair value based on a discounted cash flow approach or, when available and appropriate, to comparable market values.As of March 31, 2011 and June 30, 2010, management believes there was no impairment. 10 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Income taxes The Company accounts for income taxes in accordance with the accounting standards, which requires the Company to use the assets and liability method of accounting for income taxes. Under the assets and liability method, deferred income taxes are recognized for the tax consequences of temporary differences by applying enacted statutory tax rates applicable to future years to differences between financial statement carrying amounts and the tax bases of existing assets and liabilities. Under this accounting standard, the effect on deferred income taxes of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized if it is more likely than not that some portion, or all of, a deferred tax asset will not be realized. The accounting standard defines uncertainty in income taxes and the evaluation of a tax position is a two-step process. The first step is to determine whether it is more likely than not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50 percent likelihood of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. The Company had no material deferred tax amounts as of March 31, 2011 and June 30, 2010 from its US operation, respectively. Penalties and interest incurred related to underpayment of income tax are classified as income tax expense in the period incurred. No significant penalties or interest relating to income taxes have been incurred for the nine months ended March 31, 2011 and 2010. GAAP also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. The VIE entities have cumulative undistributed earnings of approximately $40.6 million and $29.5 million as of March 31, 2011 and June 30, 2010, respectively, included in consolidated retained earnings and will continue to be indefinitely reinvested in international operations. Accordingly, no provision has been made for U.S. deferred taxes related to future repatriation of these earnings. 11 Table of Contents CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS China ACM was organized in the United States and has incurred net operating losses of approximately $543,000 for income tax purposes for the nine months ended March 31, 2011, which excludes the tax effect of $765,538 stock based compensation expenses and gain in fair value of warrant liabilities of $167,777.The cumulative net operating loss carry forwards for United States income taxes amounted to approximately $1,530,000.The net operating loss carry forwards may be available to reduce future years’ taxable income. These carry forwards will expire through 2030. Management believes that the realization of the benefits from these losses appears uncertain due to the Company’s limited operating history and continues losses for United States income tax purposes. Accordingly, the Company has provided a 100% valuation allowance on the deferred tax asset benefit to reduce the asset to zero. The net change in the valuation allowance for the nine months ended March 31, 2011 was an increase of approximately $185,000. Management reviews this valuation allowance periodically and makes adjustments accordingly. Income tax returns for United States for the years prior to 2007 are no longer subject to examination by tax authorities.The deferred tax assets and allowance are as followed: China ACM March 31, 2011 June 30, Net operating losses carryforward $ $ Income tax rate 34
